Citation Nr: 0506533	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  00-20 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left wrist disability, characterized as residuals of a left 
wrist fracture.  

2.  Timeliness of an appeal from the denial of entitlement to 
service connection for schizophrenia.

3.  Timeliness of an appeal from the determination that new 
and material evidence had not been submitted to reopen a 
claim for service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 19, 1977 
to September 2, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2000, the RO denied an evaluation in excess of 10 
percent for a left wrist disability.  The veteran 
subsequently perfected this appeal.  In September 2002, the 
Board undertook additional development of the evidence.  In 
June 2003, the Board remanded this case for further 
development.  

In July 2001, the RO denied service connection for 
schizophrenia and also determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for lumbosacral strain.  The veteran attempted to 
perfect an appeal of these issues and they were subsequently 
certified to the Board.  In his Form 9, he requested a 
hearing before a member of the Board sitting at the RO.  By 
letter dated in August 2004, the veteran was notified that a 
hearing had been scheduled.  It appears, however, that the 
veteran failed to report for his scheduled hearing.  

The Board has recharacterized issue numbers 2 and 3 to 
consider the timeliness of the substantive appeal.  The Board 
may address questions pertaining to its jurisdictional 
authority to review a particular case, including, but not 
limited to, determining whether Notices of Disagreement and 
Substantive Appeals are adequate and timely, at any stage in 
a proceeding before it, regardless of whether the agency of 
original jurisdiction (AOJ) addressed such question(s).  When 
the Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d) (2004).  

By letter dated December 8, 2004, the Board advised the 
veteran and his representative of its intent to consider the 
timeliness of his appeal with respect to claims of 
entitlement to service connection for schizophrenia and as to 
whether new and material evidence had been submitted to 
reopen a claim for service connection for lumbosacral strain.  
The veteran was advised that he had 60 days from the date of 
the letter to respond.  No response was received and thus, 
the Board will consider the timeliness of the veteran's 
appeal.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The veteran is currently receiving the maximum schedular 
evaluation based on limitation of motion of the left wrist, 
absent ankylosis.

3.  Resolving reasonable doubt in the veteran's favor, 
hypesthesia of the second and third digits of the left hand 
is related to his service-connected left wrist disability and 
approximates no more than mild incomplete paralysis of the 
median nerve.  

4.  The evidence does not show that the veteran's left wrist 
disability is unusual, requires frequent hospitalization, or 
causes a marked interference with employment beyond that 
contemplated in the schedular standards.  

5.  On July 23, 2001, the RO notified the veteran that it 
denied service connection for schziophrenia, and determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for lumbosacral strain.  
On May 17, 2002, the RO issued a statement of the case (SOC) 
addressing these issues.  On August 1, 2002, the RO received 
a VA Form 9.  The Form 9 was not received within one year of 
the July 23, 2001 notification or within 60 days of the May 
17, 2002 SOC.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left wrist disability, based on limitation of motion, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5214, 5215 (2004).  

2.  The criteria for a separate 10 percent evaluation, and no 
more, based on neurological findings associated with the 
veteran's service-connected left wrist disability are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.14, 
4.124a, Diagnostic Code 8515 (2004).  

3.  The veteran did not timely perfect an appeal with regard 
to the July 2001 rating decision, which denied service 
connection for schizophrenia and determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for lumbosacral strain.  38 C.F.R. 
§§ 20.101(d), 20.200, 20.302, 20.305 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2003, the RO advised the veteran that it was working 
on his claim for an increased evaluation for his left wrist 
disability and that additional information was needed.  The 
letter notified the veteran of the evidence necessary to 
substantiate his claim for increase, and advised him of his 
and VA's respective obligations with regard to obtaining 
evidence.  Specifically, that VA was responsible for getting 
relevant Federal records and that VA would make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency.  The veteran was informed that 
he must provide enough information so that VA could request 
relevant records and that he was responsible for making sure 
that VA received all requested records not in the possession 
of a Federal department or agency.  The veteran was also 
requested to tell VA about any additional information or 
evidence that he wanted it to try and obtain and was advised 
to send additional information or evidence to the RO.  

The August 2000 SOC, the May 2001 supplemental statement of 
the case (SSOC), and the March 2004 SSOC collectively 
notified the veteran of the laws and regulations pertaining 
to his appeal for an increased evaluation.  These documents 
also advised the veteran of the evidence of record, of the 
adjudicative actions taken, and of the reasons and bases for 
denial.  

The veteran reported that he receives treatment at the VA 
medical center (VAMC) in Decatur and relevant VA records have 
been obtained.  Records from the Social Security 
Administration have also been obtained.  The veteran was 
provided VA examinations in March 1999 and March 2003.  The 
Board acknowledges the veteran's May 2003 statement wherein 
he requests a different doctor to examine his left wrist.  He 
indicated that the physician did not care enough to give him 
the proper care and he did not trust him.  The Board has 
reviewed the examination and finds that it is adequate for 
rating purposes.  Relevant testing was accomplished and the 
examiner reported pertinent findings.  The Board is unable to 
identify any inadequacies in the examination report that 
would necessitate a repeat examination.  

With respect to the issues involving the timeliness of 
appeal, the Board notes that the December 2004 letter 
specifically informed the veteran of the pertinent laws and 
regulations pertaining to substantive appeals.  The veteran 
was advised as to why the Board thought that his appeal was 
defective and was essentially advised of the information and 
evidence needed to establish that his appeals were timely.  
The veteran was given an opportunity to submit written 
argument and additional evidence relevant to jurisdiction 
and/or to present oral argument on this question.  The 
veteran has not identified additional evidence relevant to 
this issue and the Board is unable to identify any further 
development that is required.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Left Wrist Disability

The veteran was originally granted service connection for 
residuals of a fractured left wrist in June 1997 and assigned 
a noncompensable evaluation effective May 15, 1997.  In July 
1999, the evaluation was increased to 10 percent effective 
February 1, 1999.  The veteran did not express disagreement 
with this decision.  In February 2000, the veteran requested 
an increased evaluation, which was subsequently denied.  The 
veteran appealed this decision.  He contends that the 
currently assigned evaluation does not adequately reflect the 
severity of his disability.  The veteran reports that he is 
experiencing tingling and numbness of his left hand and his 
representative contends that a separate evaluation is 
warranted for neurological impairments associated with the 
service-connected left wrist disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Evidence of record indicates that the veteran is right 
handed.  Thus, his left wrist is considered his minor 
extremity for rating purposes.  See 38 C.F.R. § 4.69 (2004).  
The veteran's left wrist disability is currently evaluated 
pursuant to Diagnostic Code 5215.  Under the criteria for 
limitation of motion of the wrist, a 10 percent disability 
evaluation is assigned for either the major or minor hand 
with dorsiflexion less than 15 degrees, or palmar flexion 
limited in line with the forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2004).  Normal dorsiflexion of 
the wrist is from 0 to 70 degrees, and normal palmar flexion 
is from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2004).  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  Id.

On examination in March 1999, range of motion testing of the 
left wrist revealed dorsiflexion to 45 degrees, palmar 
flexion to 30 degrees, radial deviation to 15 degrees, and 
ulnar deviation to 15 degrees.  Give-way strength was present 
in the left hand.  Diagnosis was fracture left wrist and the 
examiner noted there was pain and limited range of motion 
secondary to the fracture.  On private examination in 
February 2002, range of motion testing of the left wrist 
revealed flexion to 80 degrees, extension to 70 degrees, and 
bilateral lateral deviation to 30 degrees.  On examination in 
March 2003, range of motion testing of the left wrist 
revealed radial deviation to 0 degrees, ulnar deviation to 15 
degrees, dorsiflexion to 48 degrees, and palmar flexion to 54 
degrees.  

The veteran is currently receiving the maximum schedular 
evaluation for his left wrist disability based on limitation 
of motion and an evaluation in excess of 10 percent is not 
available under Diagnostic Code 5215.  The Board notes than 
an evaluation greater than 10 percent is potentially 
available under Diagnostic Code 5214 (ankylosis of the 
wrist); however, there is no evidence of left wrist ankylosis 
and application of this diagnostic code is not appropriate.  

An increased evaluation is potentially available based on 
functional impairment due to pain on motion.  VA regulations, 
set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (2004).  

On examination in March 1999, the veteran reported pain and 
weakness with swelling, locking in place, and lack of 
endurance of the left wrist.  He reported pain and discomfort 
as constant with recurrent flare-ups of horrible type pain.  
He indicated that he is unable to perform any activities with 
his hand until it stops hurting.  The Board has also reviewed 
the veteran's outpatient records, which show treatment for 
various conditions including neck and back pain.  There is no 
evidence of regular complaints of or treatment for left wrist 
pain.  The Board acknowledges that the veteran frequently 
complained of pain radiating into the left arm and hand, but 
these complaints appeared to be associated with radiation of 
his cervical pain.  In August 2003, the veteran reported that 
he had left wrist pain for many years.  

The Board acknowledges the veteran's complaints and has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.59 as 
interpreted in DeLuca, supra.  However, there is no basis for 
a rating in excess of 10 percent based on limitation of 
motion due to any functional loss as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
minor wrist, absent evidence of ankylosis.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

As discussed above, the veteran's left wrist disability is 
currently evaluated as 10 percent disabling based on 
limitation of motion.  VA regulations provide that evaluation 
of the same disability under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14 (2004).  Separate ratings, 
however, may be assigned for the separate and distinct 
manifestations of the same injury.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  

On examination in March 2003, the veteran reported having 
"pins and needles" in his left hand (second and third 
digits).  Physical examination revealed a 1.5 cm palpable 
nodule on the volar radial surface of the left wrist situated 
about 2 cm from the wrist crease, which resembled an 
exostosis.  The examination also revealed hypesthesia at the 
level of the second and third digits of the left hand and was 
suggestive of a medial nerve neuropathy, but Tinel's test was 
negative.  There was also some weakness of left hand grip.  
Thus, there appears to be some neurological findings and the 
Board will consider whether a separate evaluation is 
warranted based on any neurological impairment.  In making 
this determination, the Board must consider whether any such 
neurological findings are considered residuals of the 
veteran's service-connected left wrist fracture.  

In discussing the veteran's disability and associated 
findings, the March 2003 examiner indicated that the veteran 
did not have any deformities of the carpal or metacarpal 
bones of the left wrist and hand.  The only abnormality was 
hypesthesia of the second and third fingers of the left hand 
and that was suggestive of a median nerve neuropathy.  The 
examiner indicated the following:

If the present symptoms are related to a 
median nerve neuropathy, then that may 
not be related to the fracture incurred 
in the service.  One must remember than 
when the veteran was examined in 1979, he 
replied, "It is all right now.  It does 
not hurt unless I hit somebody."  
However the veteran did sustain an injury 
to the left wrist in 1977 and apparently 
that was the reason why he was discharged 
from the service.  Limited range of 
motion of the wrist has been recorded, 
and he has been granted compensation for 
it.  Therefore it is at least as likely 
as not that the present complaints and 
limited motion in the left wrist are 
secondary to the injury incurred in 1977 
in the military service.  

The examiner ordered nerve conduction studies (NCS) and 
magnetic resonance imaging (MRI) of the left wrist.  NCS were 
interpreted as a normal study.  MRI dated in July 2003 
revealed (1) a 1.1 x .8 cm ganglion cyst in the soft tissues 
of the dorsal wrist, near the radial styloid; and (2) 
otherwise normal MR of the left wrist.  No bony or joint 
pathology.  Specifically, no abnormality of the navicular or 
scapho-lunate ligament.

Diagnosis was post traumatic left wrist arthralgia with 
objective findings as noted and no evidence of median nerve 
neuropathy.  The examiner further commented that the x-ray 
study of the left wrist revealed no abnormalities and the NCS 
of the left wrist was negative without evidence of carpal 
tunnel syndrome.  The examiner stated that "the present 
symptoms veteran presents with reference to left hand remain 
unresolved.  However, the x-ray study of the left hand 
disclosed spurring at the bases of the distal phalanges of 
the index and middle fingers so perhaps the discomfort he 
reports may emanate from local nerve irritation at these 
sites and not from the wrist."  

On review, the VA opinion is somewhat speculative regarding 
the relationship between any neurological findings and the 
veteran's service-connected left wrist disability.  That is, 
the examiner suggested it was as likely as not that the 
veteran's complaints were secondary to the in-service injury 
and later indicated that the discomfort may emanate from 
local nerve irritation and not from the wrist.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the reported neurological symptoms are related to the 
veteran's service-connected disability.  Thus, the Board must 
determine the appropriate evaluation based on neurological 
findings.  

Complete paralysis of the median nerve with the hand inclined 
to the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances warrants a 60 percent evaluation for the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2004).  
Incomplete, severe paralysis of the median nerve warrants a 
40 percent evaluation for the minor extremity.  Incomplete, 
moderate paralysis of the median nerve warrants a 20 percent 
evaluation for the minor extremity.  Incomplete, mild 
paralysis of the median nerve warrants a 10 percent 
evaluation for either upper extremity.  Id.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  See 38 C.F.R. 
§ 4.124a (2004).  

The veteran complains of tingling and numbness in his left 
hand and the examination revealed evidence of hypesthesia at 
the second and third digits of the left hand and some 
weakness of hand grip.  The findings appear wholly sensory 
and not supported by NCS findings.  The Board concludes that 
these findings approximate mild incomplete paralysis of the 
median nerve and a separate 10 percent evaluation is 
warranted.  An evaluation in excess of 10 percent based on 
neurological findings is not warranted.  On examination in 
March 2003, there was no atrophy of the interosseous and 
lumbrical muscles or the thenar or hypothenar musculature of 
the hand.  The veteran could extend and flex the digits of 
the left hand in a fairly normal manner and good arterial 
pulsations were noted at the level of the wrist.  Thus, the 
objective findings do not more nearly approximate moderate 
incomplete paralysis of the median nerve.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his left wrist 
disability and there is no indication that it has a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

Timeliness of Substantive Appeal

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2004).  

In July 2001, the RO denied service connection for 
schizophrenia and determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for lumbosacral strain.  The veteran was notified 
of this decision by letter dated July 23, 2001 and an NOD was 
received September 25, 2001.  On May 17, 2002, the RO issued 
a SOC addressing these issues.  

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(b)(1) (2004).  

Except in the case of simultaneously contested claims, if (i) 
a claimant submits additional evidence within 1 year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with § 19.131 of this title, that the claimant be 
furnished a SSOC, then the time to submit a substantive 
appeal shall end not sooner than 60 days after such SSOC is 
mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the 1-year appeal period.  38 C.F.R. 
§ 20.302(b)(2) (2004).  

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the VA.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  38 C.F.R. 
§ 20.305(a) (2004).  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be including the computation.  
38 C.F.R. § 20.305(b) (2004).  

The SOC in this case was mailed on May 17, 2002.  60 days 
from that date is July 16, 2002.  The 1-year period from the 
date of the adverse determination is July 23, 2002.  Thus, 
the later period is July 23, 2002 and the veteran had until 
that time to perfect his appeal.  The Board did not identify 
any evidence submitted between the May 2002 SOC and the end 
of the 1-year period that would have required the issuance of 
a SSOC.  

On review, the postmark date is not of record.  However, the 
veteran signed and dated his VA Form 9 on July 25, 2002, 
which is after the expiration of the appeal period.  The VA 
Form 9 was date stamped as being received on August 1, 2002.  
Even applying the postmark rule, the veteran's appeal is not 
considered timely.  

The Board has the authority to determine its own 
jurisdiction, see 38 C.F.R. § 20.101(d), and under the 
circumstances of this case, dismisses the veteran's appeal 
with regard to the issues of service connection for 
schizophrenia and whether new and material evidence had been 
submitted to reopen a claim for service connection for 
lumbosacral strain as untimely.  


ORDER

An evaluation in excess of 10 percent for a left wrist 
disability based on limitation of motion is denied.  A 
separate 10 percent evaluation, and no more, is granted for 
neurological findings associated with the veteran's left 
wrist disability.  

The issue of entitlement to service connection for 
schizophrenia is dismissed because the veteran did not timely 
perfect his appeal.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
lumbosacral strain is dismissed because the veteran did not 
timely perfect his appeal.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


